Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Ben Cannon Wherry, Appellant                            Appeal from the 4th District Court of Rusk
                                                         County, Texas (Tr. Ct. No. CR17-313).
 No. 06-19-00032-CR          v.                          Memorandum Opinion delivered by Justice
                                                         Stevens, Chief Justice Morriss and Justice
 The State of Texas, Appellee                            Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect that appellant was
convicted of a state jail felony. As modified, the judgment of the trial court is affirmed.
       We further order that the appellant, Ben Cannon Wherry, pay all costs of this appeal.


                                                        RENDERED OCTOBER 4, 2019
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk